Name: Council Regulation (EEC) No 3551/85 of 12 December 1985 allocating the 1986 Community catch quotas in Canadian waters among Member States
 Type: Regulation
 Subject Matter: fisheries;  America;  economic geography
 Date Published: nan

 18 . 12 . 85 Official Journal of the European Communities No L 339/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3551/85 of 12 December 1985 allocating the 1986 Community catch quotas in Canadian waters among Member States HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1986 the catches which vessels flying the flag of a Member State shall be auth ­ orized to make in waters falling within the fisheries juris ­ diction of Canada shall be limited to the quantities set out in the Annex . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishing resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas the Fisheries Agreement between the European Economic Community and the Government of Canada (2), signed on 30 December 1981 , fixes the annual catch quotas in the Canadian fishery zone to be allocated by Canada to the Community ; Whereas it is the responsibility of the Community to allo ­ cate the catch quotas in the Canadian fishery zone among Community fishermen ; Whereas, in order to ensure an equitable allocation of available fishing possibilities, these quotas should be allo ­ cated between the Member States of the Community ; Whereas, in order to ensure that such allocation is respected , information about actual catches should be made available , Article 2 Member States, and captains of fishing vessels flying the flag of a Member State and fishing in the waters referred to in Article 1 , shall comply with the provisions of Articles 3 and 9 of Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States (3), as amended by Regulation (EEC) No 1729/83 (4). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1985 . For the Council The President R. GOEBBELS (') OJ No L 24, 27 . 1 . 1983 , p . 1 . ( 2 OJ No L 379 , 31 . 12 . 1981 , p . 54 . (&gt;) OJ No L 220 , 29 . 7 . 1982, p . 1 . ( 4) OJ No L 169 , 28 . 6 .. 1983 , p . 14 . No L 339/2 18 . 12. 85Official Journal of the European Communities ANNEX Quantities referred to in Article 1 (tonnes) Species NAFO-division EEC Quotas Allocations Cod 2 GH 6 500 Germany France United Kingdom 6 000 200 300 2 J 3 KL 9 500 Germany France United Kingdom 7 125 1 545 830 Squid (Illex) 3 + 4 7 000 Germany Italy France 2 600 2 000 2 400